DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 11-20, 22, 25, 40, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (U.S. Patent No. 3106312) in view of Breek (WO2014116104).
Regarding Claim 1, Hitchcock discloses a container lid 5 (figure 1).  Hitchcock does not teach a disposable drinking straw configured to irreversibly attach through an orifice of the container lid.  However, Breek teaches a disposable drinking straw 115/215 (figure 2 and 3) configured to irreversibly attach through an orifice (figure 2; page 8, lines 25-33) of the container lid (when combined with the lid of Hitchcock).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hitchcock to include the above, as taught by Breek, in order to prevent accidental removal of the straw.
Regarding Claim 2, Breek discloses the drinking straw comprises: a proximal end (figure 2); a distal end (figure 2); and a fastener 123/223/121/221 (Figure 2 and 3) 
Regarding Claim 7, Breek discloses the fastener is an interlocking fastener (figure 2).
Regarding Claim 9, Breek discloses the drinking straw comprises one or more grooves or notches (figure 2).
Regarding Claim 11, Breek discloses the drinking straw comprises a screw thread 221 (figure 3).
Regarding Claim 12, Hitchcock and Breek teach all the limitations substantially as claimed except for the fastener is positioned from 2 cm to 10 cm from the proximal end.  It would have been an obvious matter of design choice to modify Hitchcock and Breek to have the fastener positioned from 2 cm to 10 cm since applicant has not disclosed that having the fastener positioned in a certain location solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of the fastener position this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.  MPEP 2144.05
Regarding Claim 13, Breek discloses one or more markings for positioning the drinking straw in the container (figure 2).
Regarding Claim 14, Breek discloses the fastener is co-molded with the drinking straw (figure 2).
Regarding Claim 15, Breek discloses the position of the fastener is adjustable along the longitudinal axis of the drinking straw between the proximal end and distal end (figure 2, as 121 flexes).
Regarding Claim 16, Breek discloses the drinking straw is configured to deform the container lid when inserted through the orifice of the container lid (page 8, lines 25-33).
Regarding Claim 17, Breek discloses the drinking straw deforms the shape of the orifice of the container lid (page 8, lines 25-33).
Regarding Claim 18, Breek discloses the drinking straw increases the width the orifice of the container lid (page 8, lines 25-33).
Regarding Claim 19, Breek discloses the drinking straw is configured to irreversibly attach to the orifice walls of the container lid (page 8, lines 25-33).
Regarding Claim 20, Breek discloses the width of the drinking straw is greater than the width of the orifice in the container lid (figure 2).
Regarding Claim 22, Breek discloses a marking (figure 2).
Regarding Claim 25, Hitchcock discloses a container lid 5 (figure 1).  Hitchcock does not teach inserting a drinking straw in a manner sufficient to irreversibly attach through an orifice of the container lid.  However, Breek teaches a drinking straw 115/215 (figure 2 and 3) configured to irreversibly attach through an orifice (figure 2/3, page 8, lines 25-33) of the container lid (when combined with the lid of Hitchcock).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hitchcock to include the above, as taught by Breek, in order to prevent accidental removal of the straw.
Regarding Claim 40, Hitchcock discloses a disposable container lid 5 (figure 1) having an orifice 7 (Figure 1).  Hitchcock does not disclose a disposable drinking straw that is irreversibly attached to the container lid and inserted through the orifice of the container lid. However, Breek teaches a disposable drinking straw 115/215 (figure 2 and 3) configured to irreversibly attach through an orifice (figure 2/3, page 8, lines 25-33) of the container lid (when combined with the lid of Hitchcock).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hitchcock to include the above, as taught by Breek, in order to prevent accidental removal of the straw.
Regarding Claim 49, Breek discloses the drinking straw is configured to irreversibly attach to the disposable container lid such that in order to separate the drinking straw from the container lid, substantial deformation or destruction of one or both of the drinking straw and container lid is required (page 8, lines 25-33).
Regarding Claim 50, Breek discloses the drinking straw is configured to permanently attach to the disposable container lid such that destruction of the drinking straw or container lid is required to separate the drinking straw from the container lid (page 8, lines 25-33).
Claims 3, 4 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock (U.S. Patent No. 3106312) in view of Breek (WO2014116104) and Sizemore (U.S. Patent No. 5071019).
Regarding Claims 3, 4, and 48, Hitchcock and Breek teach all the limitations substantially as claimed except for the container lid and drinking straw are formed from the same type of plastic.  However, Sizemore teaches a lid and straw made of the same 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9, 11-20, 22, 25, 40 and 48-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733